JOHNSON, Judge,
concurring and dissenting.
I agree with so much of my colleagues’ decision as restates the principle of law that an irregularity in proceedings prior to a plea of guilty is reviewable only to the extent that it affected the voluntariness of the guilty plea itself. However, my colleagues have proceeded to analyze whether appellant’s counsel was ineffective without first establishing the necessary link between the Rule 1100 claim and the alleged involuntariness of the guilty plea. I must, therefore, dissent.
On a prior appeal to this Court, Frederick Cecilo Sisneros sought relief from an order denying habeas corpus relief. He raised numerous issues on appeal, all of which were related, directly or indirectly, to an alleged violation of Rule 1100. In addition, he argued that the trial court erred in denying him the assistance of counsel to pursue an appeal. A majority of a panel of this Court vacated the order denying habeas corpus relief and remanded for appointment of counsel. Commonwealth v. Sisneros, 453 Pa.Super. 686, 683 A.2d 314 (1996) (Table). In dissent, the Honorable Phyllis W. Beck found *1111that Sisneros’ entry of a guilty plea waived all issues raised in that prior appeal. Id. Judge Beck stated:
The law is clear that the entry of a guilty plea waives all grounds of appeal except challenges to the voluntariness of the plea and the jurisdiction of the sentencing court. Commonwealth v. Fultz, 316 Pa.Super. 260, 462 A.2d 1340 (1983). Appellant raises several issues concerning the timeliness of the remanded trial, as well as issues concerning counsel’s ineffectiveness. These issues do not address the voluntariness of the plea nor the jurisdiction of the sentencing court, and are therefore waived. Commonwealth v. Fultz, supra (assertion of ineffective assistance of counsel following an entry of a guilty plea will be a basis for relief only if there is a causal nexus between the alleged ineffectiveness and appellant’s entry of what amounts to an unknowing or involuntary plea). As a result, even if new counsel had been appointed, the issues appellant claims he would have raised in a direct appeal were waived by the entry of his guilty plea.
Id. (Beck, J., dissenting), Dissenting Memorandum at 1-2.
Following remand, appointed counsel was first assigned on July 11,1996. The notice of appeal nunc pro tunc was filed in the trial court on July 19, 1996. The appointment of counsel who filed the appeal was rescinded and present counsel was appointed on October 10,1996. I now consider the propriety of the judgment of sentence entered on November 17, 1994, following the entry and acceptance of Sisneros’s guilty plea.
My colleagues proceed to an ineffectiveness analysis on the alleged violation of Rule 1100 without first setting forth the issues which Sisneros puts before our panel. In his Statement of Questions Involved, Sisneros presents two issues:
A. WHETHER THE TRIAL COURT ERRED IN DENYING APPELLANT’S INEFFECTIVE [sic] CLAIM WITHOUT A HEARING.
B. WHETHER THE 23 DAYS OF DELAY IN EXCESS OF THE 30-DAY MANDATE FOR REMAND OF THE RECORD LAID DOWN IN PA.R.A.P. 2572(A)(1) IS CHARGEABLE TO THE COMMONWEALTH FOR PENNSYLVANIA RULES OF CRIMINAL PROCEDURE PURPOSES?
Brief for Appellant at 6. Similarly, the Summary of Argument, sets forth in its entirety:
A. Trial counsel was ineffective for failing to preserve Appellant’s speedy trial claim, without a reasonable tactical basis. The Court erred when it denied post-conviction relief to Appellant without a hearing.
B. The speedy trial claim is of arguable merit: more than 120 days elapsed from the statutory remand date to commencement of trial.
Id. at 10.
As my distinguished colleague, Judge Beck, observed on the prior appeal to this Court, these issues set forth in Sisneros’s Statement of Questions Involved and Summary of Argument in this appeal do not address the voluntariness of the plea or the jurisdiction of the sentencing court. Neither issue even suggests that the speedy trial claim is in any way connected to Sisneros’s entry of a guilty plea. Ordinarily, we will not consider a point that is not set forth in the statement of questions involved or suggested thereby. Pa.R.A.P. 2116(a). Commonwealth v. Maris, 427 Pa.Super. 566, 569, 629 A.2d 1014, 1016 (1993), followed in Commonwealth v. Genovese, 450 Pa.Super. 105, 112, 675 A.2d 331, 334 (1996); Smothers v. Smothers, 448 Pa.Super. 162, 164-65, 670 A.2d 1159, 1160 (1996). The summary of argument is expected to be an accurate and clear picture of the argument actually made in the brief concerning the questions. Pa.R.A.P. 2118. Because the Brief of Appellant does not properly raise the issue of the alleged involuntariness of the guilty plea, I would find that the issues Sisneros actually argues are waived.
Even if the issues have not been waived, I must dissent from my colleagues’ addressing the merits of the ineffectiveness claim prior to any finding of a nexus between the alleged Rule 1100 claim and the voluntariness of the guilty plea. In his pro se Petition for Writ of Habeas Corpus filed April 10,1995, Sisneros alleged:
*11125. That as a result of the failure of defendant’s attorney to timely protect and pursue defendant’s constitutional right to a speedy trial, defendant subsequently entered a new plea of guilty on or about November 17, 1994, and subsequently [was] repentance to six to twenty years on or about November 17,1994.
Accordingly under the circumstances of this case at bar, the facts/record clearly show the defendant did not knowingly waive his right to challenge the violation of his right to a speedy trial (Pa.R.Crim.P. 1100) and that through ineffective counsel that the violation of the right to a speedy trial induced the guilty pleas as set forth above in paragraph (5), thus the issue of Pa.R.CRIM.P. 1100 was never waived as a result of the guilty plea.
(Petition for) Writ of Habeas Corpus, filed April 10,1995 at 2,3.
On these allegations, Sisneros is entitled to an evidentiary hearing, limited, initially, to the issue of whether the alleged violation of Rule 1100 induced Sisneros, in fact, to plead guilty. Pa.R.Crim.P. 1508. The burden is on Sisneros to establish that he was, in fact, induced to plead guilty based upon the violation of Rule 1100. Commonwealth v. Logan, 468 Pa. 424, 433, 364 A.2d 266, 271 (1976).
Because Sisneros has not yet established any connection between his underlying Rule 1100 claim and his guilty plea, I would refrain from considering whether that underlying claim has merit. In this submitted case, without the benefit of oral argument, I decline to join my colleagues in their interpretation of Pa.RA.P. 2572 and Pa.R.Crim.P. 1100.
The matter should be remanded for an evidentiary hearing on Sisneros’s claim that his plea was involuntary as a direct result of the impact flowing from the ruling on his Rule 1100 claim. He is entitled to the right to attempt to persuade a fact-finder that he would have preferred to have gone to trial on fourteen counts of burglary, seventeen counts of theft, ten counts of criminal conspiracy, one count each of criminal trespass and criminal mischief, and two counts of institutional vandalism. Guilty Plea Transcript, November 17, 1994, at 2-10. Had he gone to trial on these charges, Sisneros would have faced a possible aggregate prison sentence, after allowing for merger of the theft charges, of four hundred and six years’ imprisonment and fines up to $662,500. Id. at 13. Instead, under the negotiated guilty plea, he received a sentence of six to twenty years’ imprisonment, with restitution in each case where property had not been recovered and returned. Id. at 38-43.
I believe that Sisneros has no right to have his underlying claim considered until he has convinced a fact-finder that his plea was, in fact, involuntarily induced by some improper factor. His right to have that adjudication is in the trial court and not on appeal. Accordingly, I must respectfully dissent.